Citation Nr: 0028417	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-32 686A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' (Board) March 1983 decision 
denying entitlement to service connection for a psychiatric 
disorder and dermatitis of the hands.

2.  Whether there was CUE in the Board's March 1984 decision 
denying entitlement to a compensable evaluation for residuals 
of a fractured left orbit.  

3.  Whether there was CUE in the Board's May 1988 decision 
denying entitlement to a permanent and total disability 
rating for pension purposes.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board on motion by the moving 
party alleging CUE in the Board decisions of March 1983, 
March 1984, and May 1988.


FINDINGS OF FACT

1.  In March 1983, the Board reasoned service connection for 
a psychiatric disease was not warranted in the absence of any 
inservice medical evidence of a psychiatric disease and the 
first recorded medical evidence of a psychiatric disease 
being more than 10 years post service.  The Board also 
reasoned that service connection for dermatitis of the hands 
was not warranted although the veteran received treatment for 
a skin disorder of the hands on several occasions from 1967 
to 1968.  The veteran's inservice symptomatology was 
transitory and resolved prior to separation from service, as 
discharge examination was normal and the records showed that 
post service evidence of skin disorder did not manifest until 
1982, more than 11 years after the veteran's discharge from 
service. 

2.  The Board decision of March 1983 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.

3.  In March 1984 the Board reasoned that objective 
evaluation showed normal visual fields, and visual acuity of 
20/30 bilaterally, in spite of the veteran's complaints of 
diplopia and loss of vision.  

4.  The Board decision of March 1984 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.

5.  In May 1988 the Board reasoned that the veteran's 
disabilities, which were not of willful misconduct origin, 
did not preclude him from participating in a form of 
substantially gainful employment for which he was qualified.  

6.  The Board decision of May 1988 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The Board's March 1983 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1404 (1999).

2.  The Board's March 1984 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1404 (1999).

3.  The Board's May 1988 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 20.1400-
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

At the outset, the Board notes that in September 1999 the 
moving party claimed CUE of the RO's April 1979 rating 
action, which denied service connection for a nervous 
disorder and rash of the hands.  The Board notes that the 
1979 rating action was subsumed by the Board's 1983 decision.  
38 C.F.R. § 20.1104 (1999).  Thus, a CUE claim cannot be 
raised as to the prior rating action.  Talbert v. Brown, 7 
Vet. App. 352, 355 (1995) (when determination of RO is 
affirmed by the Board, such determination is subsumed by 
final appellate decision). 

In March 1983 the Board held that service connection was 
unwarranted for a psychiatric disorder and dermatitis of the 
hands.  The Board considered the veteran's service medical 
records, Department of Veterans Affairs (VA) and non-VA 
hospital and outpatient treatment reports dated from 1973 to 
1982, and a 1982 Social Security report.  Upon reviewing the 
foregoing evidence, for the psychiatric disorder, the Board 
reasoned service connection for a psychiatric disease was not 
warranted in the absence of any inservice medical evidence of 
a psychiatric disease and the first recorded medical evidence 
of a psychiatric disease being more than 10 years post 
service.  For the skin disorder, it reasoned that the 
veteran's in-service symptomatology was transitory and 
resolved prior to separation from service.  Discharge 
examination was normal and the records showed that post 
service evidence of skin disorder did not manifest until 
1982, more than 11 years after the veteran's discharge from 
service.  In reaching its decision the Board cited applicable 
regulation in extant at that time, i.e., 38 U.S.C. § 310; 38 
C.F.R. §§ 3.301(c)(2), 3.303(b).  These provisions address 
entitlement to service connection and which disabilities are 
of willful misconduct origin.  The issue of entitlement to a 
compensable evaluation for residuals of a fracture of the 
left orbit was remanded for additional development.

In March 1984 the Board denied entitlement to a compensable 
rating for residuals of a fracture of the left orbit.  The 
Board considered the veteran's July 1981 VA examination 
report showing normal findings of the eyes.  It also 
considered a May 1982 VA examination report, recording 
complaints of blurred and double vision and that objective 
evaluation revealed intact extraocular movements and 
uncorrected distant vision of 20/20 of the left and 20/25 of 
the right.  VA medical reports from June to August 1983 were 
reviewed.  The Board noted that the reports showed visual 
acuity to 20/30 bilaterally with normal visual fields, pupil 
motility and cosmetic appearance.  The Board considered 38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4, specifically 4.20 and 
Code 6512.  The Board rated the disability analogous to 
frontal sinusitis.  It reasoned that the rating assigned for 
the residuals of the fracture of the left orbit must be 
consistent with the findings reported on recent VA 
examinations.  According to the reports of the examinations, 
the veteran complained of blurred and double vision, but the 
objective finding included normal visual fields, and visual 
acuity of 20/30, bilaterally.  These findings were not 
consistent with the criteria established for a compensable 
rating and the evidence did not give rise to a reasonable 
doubt.

In May 1988 the Board denied entitlement to a total rating 
for pension purposes based on nonservice-connected 
disability.  The Board reasoned that the veteran's primary 
disabilities, not due to willful misconduct, included a 
depressive disorder, dementia, alcoholic hepatitis, and 
arthritis of the lumbosacral spine.  The disabilities were in 
the mild to moderate range and had not been shown to be 
particularly disabling from an industrial standpoint.  The 
veteran's disabilities, which were not of willful misconduct 
origin, did not preclude him from participating in a form of 
substantially gainful employment for which he was qualified.  
In reaching this decision the Board considered the veteran's 
private and VA medical reports from 1973 to 1987.  The 
reports showed diagnoses of alcohol addiction; acute mild, 
nonpsychotic brain syndrome; dysthymic disorder; passive-
aggressive personality; enlarged liver; multiple lipoma; 
alcohol liver disease and acute gastritis.  Also considered 
was the April 1984 Income-Net Worth and Employment Statement, 
showing the veteran had completed high school and worked as a 
meatcutter.  (The report also shows the veteran received 
Social Security benefits.)  The veteran's June 1987 VA 
examination report was reviewed as well.  The examination 
report showed normal findings and recorded impressions of 
continuous alcohol dependence, history of a depressive 
disorder, mild dementia, mixed personality disorder with 
passive-aggressive and passive-dependent features, status 
post left orbit trauma with well-healed laceration, and 
alcoholic hepatitis by history.  VA law and regulations 
considered included 38 U.S.C. §§ 502, 521; 38 C.F.R. 
§§ 3.301(c)(2), 3.321, 3.340, 3.342, and Part 4.  The 
provisions authorize payment of pension benefits and which 
disabilities are of willful misconduct origin.

In June and September 1999 the moving party filed a motion 
for reconsideration of the Board's March 1984 and May 1988 
decisions.  Regarding the 1984 decision, the moving party 
asserted that he was denied due process of law by not being 
assigned a 10 percent rating for skull bone loss, sinusitis, 
and scarring.  He also stated he never received an adequate 
compensation and pension examination for diplopia and optic 
nerve damage with decreased vision and sinusitis.  For the 
1988 decision, the moving party recalled being granted a 
permanent and total rating of disability by Social Security 
Administration (SSA) in August 1980 and stated the Board 
failed to consider their evidence in their denial.  This was 
clearly and unmistakably erroneous.  He asserted that the 
records were inadequate and incomplete.  In December 1999 the 
moving party again alleged that VA had breached its duty to 
assist when adjudicating his claims in 1984 and 1988.

In February 2000 the moving party alleged CUE of the March 
1983 Board decision.  

Criteria

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  38 
U.S.C.A. § 7111(a).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on the Board's own motion or upon request of the 
claimant at any time after the Board decision is made.  38 
U.S.C.A. § 7111(c)(d).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, signed by the moving 
party or that party's representative; include the name of the 
veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; the date of the Board 
decision to which the motion relates; and if the applicable 
decision involves more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth shall be dismissed without prejudice 
to refiling under this subpart.  38 C.F.R. § 20.1404(a).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law that 
when called to the attention of the later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions in extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

Review for a clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  For a Board decisions issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for reviewing reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(1), (2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following cannot be clear and unmistakable error:  (1) a 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, i.e., a changed diagnosis; 
(2) the Secretary's failure to fulfill a duty to assist; and 
(3) a disagreement as to how the facts were weighed or 
evaluated, the evaluation of evidence. 38 C.F.R. § 20.1403(d) 
(1)-(3).  Also a clear and unmistakable error does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).


Analysis

With respect to the Board decisions of March 1983, March 
1984, and May 1988, the moving party has failed to allege 
specific contentions of error of fact or law in the decisions 
in question.  The moving party's contentions amount to no 
more than disagreements as to whether the Secretary fulfilled 
its duty to assist and how the Board weighed the evidence in 
each determination.  

The March 1983 and March 1984 decisions

For the 1983 decision, in February 2000 the moving party 
alleged that for the psychiatric disability, the Board failed 
to consider his (1) inservice treatment reports showing 
treatment for a psychiatric disorder at Okinawa; (2) post-
service VA treatment reports from various VA Medical Centers 
(VAMC), to include VAMCs at West Virginia, Florida, Kentucky, 
Tennessee, Ohio, and North Carolina; (3) a January 1980 
private medical statement noting that his chronic alcoholism 
was first diagnosed in service and other private hospital 
reports showing treatment for a nervous condition; and (4) 
Social Security reports which where in the possession of the 
government.  For his skin disability, the moving party 
alleged he did not receive any VA examinations although he 
received treatment on six occasions during service.  An 
examination would have shown chronicity and continuance of 
the disease and his VA treatment reports would have shown 
continuous treatment.

For the March 1984 decision, in September 1999 the moving 
party argued that he received treatment at the VA outpatient 
clinic at Columbus, Ohio, in January 1982 complaining of 
constant diplopia since the orbital blowout fracture in 1967.  
The veteran noted that the report shows that his vision was 
tested and found to be "clinically emmetropic, with diplopia 
on left lateral and superior lateral gaze (left exotropia and 
hypotropia of left gaze) secondary to blow-out fracture of 
1967."  He maintained had this information been before the 
Board in 1984 it would have granted his claim.

After reviewing the moving party's contentions, the Board 
finds that the moving party merely maintains that the Board 
failed to fulfill its duty to assist by not obtaining medical 
reports, Social Security reports, and scheduling VA 
examinations for his claims.  However, a failure of the duty 
to assist cannot be the basis for a CUE claim.  Tetro v. 
Gober, No. 97-1192 (U.S. Vet. App. Sept. 6, 2000); see also 
Baldwin v. West, 13 Vet. App. 1, 7 (1999) (a breach of the 
duty to assist . . . cannot form the basis of a CUE claim); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); see also 
Hayre v. West, 188 F.3d 1327, 1330-32 (Fed. Cir. 1999) 
(ratifying Caffrey, supra); 38 C.F.R. § 20.1403(d)(2), (3).  
In this case the moving party has not shown that the Board 
failed to consider evidence before it or incorrectly applied 
laws in effect at that time.  Thus, the moving party has 
failed to present any basis for a finding of error or 
indication why the results associated with the service 
connection claims and increased rating claim would have been 
different but for the alleged error.  Given the foregoing, 
the motions must be denied.

The May 1988 decision

In 1999, the moving party alleged that he was granted a 
permanent and total rating of disability by SSA in August 
1980 and the Board failed to consider that evidence in its 
denial.  This was clearly and unmistakably erroneous.  It is 
acknowledged that the 1984 Income-Net Worth and Employment 
Statement indicates that the moving part received Social 
Security benefits at that time.  This is also confirmed by 
additional evidence of record.  The SSA medical reports, 
however, were not obtained prior to the promulgation of the 
Board's 1988 decision, denying entitlement to pension 
benefits.  Nonetheless, the evidence does not show that the 
1988 Board decision was clearly and unmistakably erroneous.  
As previously noted, failure of the duty to assist cannot be 
the basis for a CUE claim.  See Tetro, Baldwin, Caffrey and 
Hayre, all supra; 38 C.F.R. § 20.1403(d)(2).

The Board is also cognizant of the veteran's assertions that 
his due process right were violated because the records were 
not obtained by VA, although they were in the possession of 
the government.  Although current case law would require the 
Secretary to obtain the veteran's SSA reports prior to 
promulgating a decision for pension benefits, this was not 
the case in 1988.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  When adjudicating the moving party's claim 
in 1988 the scope of the Secretary's duty to assist was not 
well defined.  At that time it was unclear whether the 
Secretary's duty required requesting the specific records 
relied upon by the SSA.  This duty became clear after there 
was judicial review of VA's procedures.  See Tetro v. Gober, 
No. 97-1192 at slip. op. page 14.  Further, here even though 
the VA did not obtain the moving party's SSA records, it 
obtained numerous VA and non-VA medical reports upon which to 
base its decision.  As such it appears as though the 
underlying medical evidence reviewed in making the SSA 
determination was also used in the Board's decision.  It is 
also noted when the moving party's claim was remanded to the 
RO in 1983 the moving party was apprised of the evidence 
needed to substantiate his claim.  He did not submit his SSA 
records.  

Given the aforementioned, the undersigned finds that the 
Board's failure to procure SSA records at the time of the 
1988 decision was not an error of such magnitude that it 
deprived the moving party of a fair opportunity to obtain a 
benefit provided by law.  Because the duty to assist was not 
clearly defined, the failure to obtain the SSA records does 
not give rise to a grave procedural error comparable to that 
in Hayre.  Hayre, 188 F.3d at 1331-34 (a grave procedural 
error was committed when the appellant requested assistance 
six times, was not notified of the need to submit service 
medical records (SMRs), and the evidence not obtained (SMRs) 
was vital to the adjudication of the service connection 
claim); Simmons v. West, 13 Vet. App. 501 (2000).  

The Board also acknowledges that moving party's argument, 
which essentially disagrees with the Board's interpretation 
of the evidence of record.  However, for CUE more than an 
assertion of a disagreement as to how the facts were weighed 
or evaluated is required to raise a valid claim.  CUE is 
present only where there is an error that is undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.  Even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996); Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1994); see also Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc); 64 Fed. Reg. 2135-36 (1999); 38 
C.F.R §§ 20.1400-20.1410(1999).  Accordingly, the motion is 
denied.


ORDER

The motion for revision of the Board's March 1983 decision 
based on CUE is denied.

The motion for revision of the Board's March 1984 decision 
based on CUE is denied.

The motion for revision of the Board's May 1988 decision 
based on CUE is denied.



		
	WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals


 



